Title: To Benjamin Franklin from John Oliver and Emanuel Miles, [1781]
From: Oliver, John,Miles, Emanuel
To: Franklin, Benjamin


To the Honble. Stepn. Franklin
London. Newprison Clerkenwell [1781]
The humble Petition of John Olliver and Emanuel Miles Most humbly Sheweth
That your humble Petitioners being Americans born and being also Employd by the Merchants of Dunkirk to Cruize against Great Brittain under a French Commission and was unfortunately taken in Decr. 1780 and having being Confined and treated in every respects like Fellons We your unhappy Petitioners most humbly implores your Honor to use your Interest at the Court of France for your Distressd Petitionrs as we most humbly beg leave further to inform your honor that your humble Petitioners are Married and setled at Dunkirk and humbly conceives themselves in every respect Subjects to the King of France. Therefore your humble petitioners humbly prays that your Honors Wisdom will exert your self in your Petitioners behalf & by that means it will relieves the Distress of we your Unhappy Country Men who are now Languishg in a Loathsome Goal— and we your humble Petitioners will in Duty be ever bound to Pray.
The Humble Petition of John Olliver and Emanuel Miles
 
Addressed: To the Honble. Stephen Franklin
